Citation Nr: 1548503	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-18 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1965 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Regional Office (RO) in Lincoln, Nebraska, that denied entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  In April 2011, the RO granted service connection for left ear hearing loss and left ear tinnitus.  The Veteran's substantive appeal for the denial of service connection for right ear hearing loss and right ear tinnitus was timely received.  


FINDINGS OF FACT

1.  Right ear hearing loss was not manifest during service, or to a compensable degree within one year of separation from service, and is not otherwise related to service.

2.  Right ear tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for right ear tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Right Ear Hearing Loss and Tinnitus

The Veteran contends that in-service noise exposure resulted in current hearing loss and tinnitus disabilities of the right ear.  Specifically, the Veteran stated in his notice of disagreement, received February 2011, that he was exposed to helicopter noise while working on the flight line in service.  The Veteran's DD Form 214 indicated that his primary military occupational specialty was as a UH-1 Helicopter Repairman.  His DD 214 also notes his status as a rifle and pistol expert.  Accordingly, the Veteran's statements regarding noise exposure are credible to the extent that they are consistent with the nature of his service.  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current hearing loss or tinnitus, or to have caused chronic or continuous symptoms of either disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, No. 13-0540, slip opinion at 18 (Vet. App. February 9, 2015) (tinnitus is an organic disease of the nervous system).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA considers normal hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the foregoing discussion, ASA units appear to the left and in parentheses, while ISO-ANSI units appear on the right.

On the authorized audiological evaluation for service separation in August 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 (10) 25
 (5) 15
(10) 20
X
(15) 20
LEFT
(10) 25
(10) 20
(15) 25
X
(15) 20

Service treatment records reflect no in-service complaints or treatment referable to right ear hearing loss, and on separation examination in August 1967, the Veteran's hearing was essentially normal.  See Hensley, 5 Vet. App. at 155.

On the authorized audiological evaluation in February 1972 during the Veteran's service in the National Guard, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
20
LEFT
10
10
20
35
35

On the authorized VA audiological evaluation in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
25
30
45
50
55
45
LEFT
25
30
55
50
55
47.5

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The December 2010 examiner did not provide an adequate rationale for her medical opinion; therefore, an addendum opinion was sought by VA in March 2011 in order to determine whether the Veteran's current hearing loss was related to service.

The March 2011 VA examiner opined that it was as likely as not that left ear hearing loss is related to military noise exposure because there was a significant change of more than 10 decibels between his August 1967 and February 1972 examinations.  The examiner further reasoned that based on medical literature, "one can expect a threshold change to vary from test to test for as much as 10 [decibels].  Therefore, for a threshold shift to be considered a significant change it must change more than 10 [decibels]."  The examiner also opined that the Veteran's current right ear hearing loss was not related to service because there was not a significant change of more than 10 decibels between his August 1967 and February 1972 audiological evaluations.  The examiner explained that temporary threshold shifts can occur due to noise exposure from either impulse sounds or continuous exposure.  She stated that this threshold shift disappears within at least two days after exposure to loud noise, but if it does not resolve then permanent hearing loss exists.  

As a result, the VA examiner opined that the Veteran's hearing is not related to service because "a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss," which is shown by the evidence of record.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's right ear hearing loss and exposure to hazardous noises during service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

There are no documented incidents while in service where the Veteran sought medical attention for hearing related issues.  Each examination report above shows that the Veteran's hearing was within normal limits throughout service.  See Hensley, 5 Vet. App. at 157.  To the extent that the Veteran believes that he experiences a reduction in hearing acuity, such endorsement is capable.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Generally, lay evidence is proficient with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  However, the Board finds that even to the extent the Veteran would be able to report diminished hearing acuity since separation, he would not be capable to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, the Board finds that the Veteran's opinion regarding the etiology of his right ear hearing loss is not probative because a lay person is not able to provide evidence as to more complex medical questions and, specifically, is not able to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

After a full review of the record, the Board finds that the weight of the evidence demonstrates that right ear hearing loss did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not related to service for the reasons discussed above.  It is acknowledged that the Veteran's left ear hearing loss and tinnitus have been attributed to service. There is, however, no evidence establishing that these service-connected disabilities caused or aggravated any hearing loss of the right ear.  Thus, secondary service connection is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to the claim for tinnitus, the analysis and the result are different.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds no reason to doubt the Veteran's credibility.  As an initial point, he was found to be credible at his VA examination regarding the onset of tinnitus.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.  

The Veteran's claim was denied based on a negative VA medical opinion.  In the examination report, the examiner noted that the Veteran first noticed tinnitus "within a year after military discharge."  The Veteran told the examiner that his tinnitus is constant.  The examiner noted that the "records are silent for tinnitus."  As such, the examiner found that tinnitus was less likely than not to have been caused by or a result of military service.

The Veteran has provided credible statements that he first experienced ringing  in his ears while in service and that it continued to the present day.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, service connection for left ear tinnitus has already been granted.  As the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus during service and since service-and with evidence of a current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity-all the elements of service connection have been met and service connection is established.  See Buchanan, 451 F.3d. at 1335 (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

In reaching this conclusion, the Board acknowledges that the VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service, reasoning that there were no complaints of ringing in the service treatment records.  However, the Veteran reported onset of tinnitus within one year of military discharge.  As such, the examiner's conclusion is not found to be probative with regard to tinnitus as it is not based on a complete consideration of the relevant evidence, and it is therefore insufficient to rebut the Veteran's credible statements as to continuity.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear tinnitus is warranted and the Veteran's claim is granted.  

(It is noted that the Veteran is already in receipt of a 10 percent rating for tinnitus of the left ear.  Despite the grant of service connection for tinnitus of the right ear, the provisions of 38 C.F.R. § 4.25(b)  and Diagnostic Code 6260, limit a Veteran to a single disability rating for tinnitus of 10 percent, regardless of whether it is unilateral or bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).)

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in September and November of 2010, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the September and November 2010 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in December 2010.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  An addendum medical opinion was also given in March 2011.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for right ear tinnitus is granted.



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


